Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               February 22, 2017

The Court of Appeals hereby passes the following order:

A17E0038. SELF v. SERRATO.

      Stephen Self filed a pro se motion for extension of time to file an application
for discretionary appeal from the trial court’s order of January 24, 2017, denying
Self’s motion for new trial in a contempt action arising out of a divorce case. No
reason for needing an extension having been shown, the motion is hereby DENIED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       02/22/2017
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.